DETAILED ACTION
This is in reference to communication received 08 September 2021. Claims 1-5, 8-14, 16-19 and 21 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-14, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jaros et al. US Publication 2007/0034689 in view of Boal US Publication 2021/0264467, archived web pages of NerdWallet.com labeled as “Information on NerdWallet.com” hereinafter known as NerdWallet and Kurapati US Publication 2016/0086222.

Regarding claims 16, 1 and 10, Jaros teaches system and method performed by one or more processors, the method comprising:
a communications module [Jaros, Fig. 1 and associated disclosure];
at least one memory storing instructions, a repository storing a plurality of product offers [Jaros, Fig. 2 and associated disclosure], wherein each product offer is associated with at least one acquisition identification (ID), a repository storing a plurality of user accounts, wherein each user account associated with a particular customer (Jaros, credit card information may be stored in a secondary storage for future access and manipulation) [Jared, 0038];
at least one hardware processor interoperably coupled with the at least one memory and the communications module (Jaros, Fig. 1, Fig. 2 and associated disclosure];
computer-readable instructions executable by a computer (Jaros, systems/servers may have programs that when executed by a processor operatively connected to a memory, provide the functionality associated with these servers of systems) [Jaros, 0029];
Jaros does not explicitly teach to generate generating a list of valid product offers. However, Boal teaches system and method for providing to the retailer (agent system) coupons availability data (available offers) associated with the account identifying information (customer information associated with the customer) in response to receiving from the retailer account (agent) identifying information for a customer (customer information associated with the customer) [Boal, Fig. 11, and associated disclosure]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Jarod by adopting teachings of Boal to manage and deliver digital offers, for enhancing and customizing the digital offer experience of consumers in general and increasing the efficiency and financial return of the digital offer industry and market.
Jarod in view of Boal teaches system and method further comprising:
receiving, from an assisted channel agent system and via an application programming interface (API), customer information associated with a customer (Boal, receiving from the retailer account (agent) identifying information for a customer (customer information associated with the customer) [Boal, 0682, Fig. 11, and associated disclosure];
generating a list of valid product offers based on at least one stored acquisition ID, wherein each acquisition ID identifies information associated with the respective product offer including a particular offer for the product, a platform on which the product is offered, and a range of offer validity dates (Boal, identifying an account associated with the account identifying information; identifying one or more digital coupons, which may or may not be associated with the account) [Boal, 0682, 0683];
generate, for each valid product offer a universal resource locator (URL) that is uniquely associated with a particular acquisition ID, and corresponds to a set of parameters associated with the particular valid product offer (Boal, among other aspects, offer data may comprise, for each offer, data such as the name of the offer provider 595 making the offer, distribution parameters, terms of the offer, print layout information and graphics, one or more internal or provider identification numbers, bar code generation information, one or more relevant uniform resource locators (URLs ), one or more offer names or titles, one or more related search terms, clearinghouse information, and one or more related categories) [Boal, 0757]; 
providing, using the API, the list of valid product offers for display at the assisted channel agent system (Boal, providing to the retailer coupon availability data indicating that the one or more digital coupons are associated with the account identifying information( [Boal, 0683);
Jaros in view of Boal does not explicitly teach navigation request associated with a particular URL. However, NerdWallet teaches system and method to help a user make financial decisions. NerdWallet teaches system an method to help a user to identify product offers (e.g. credit cards) offered by financial institutions [NerdWallet, pages 13 – 19]. In addition, NerdWallet teaches that a user can click on the “Apply Now” button with will enable the user to make an application for the credit card wherein “Apply Now” button is embedded with URL [NerdWallet, page 14].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify teachings of Jaros in view of Boal by adopting teachings of NerdWallet to increase the customer base by marketing their products (credit cards) influencers, affiliate marketing.
Jaros in view of Boal and NerdWallet teaches system and method further comprising:
receiving, from the assisted channel agent system, a navigation request associated with a particular URL of the particular valid product offer, the navigation request indicating a selection of a product offer and a digital application for a product associated with the product offer (NerdWallet, “Apply Now” button) [NerdWallet, page 14];
performing an adjudication process based on the digital application, and the set of parameters (Jaros, information submitted in the credit card application is analyzed in view of credit models) [Jaros, 0050]; 
in response to an approval during the adjudication process:
creating a new customer account associated with the customer (Jaros, the embossing machine then embosses the relevant credit card information onto a card …. embossed information includes the name of the credit card holder, credit card number and date of expiration of the credit card) [Jaros, 0040]; and 
storing the acquisition ID associated with the product offer with the account associated with the customer, wherein the stored acquisition ID is one of a plurality of stored acquisition IDs (Jaros, credit card information may be stored in secondary storage for future access and manipulation) [Jaros, 0038];
Jaros in view of Boal and NerdWallet does not explicitly teach performing analytics and generating an updated product offers. However, Kurapati teaches system and method wherein financial institutes including banks, credit unions, and the like may use analytic programs to evaluate their customers on one or more criteria including net revenue to the financial institution, spending profile, opportunity to provide additional services, and the like [Kurapati, 0291]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Jaros in view of  Boal and NerdWallet by adopting teachings of Kurapati to leverage data 
Jaros in view of Boal, NerdWallet and Kurapati teaches system and method further comprising:
performing analytics on the product offers based on the plurality of stored acquisition IDs (Kurapati, financial institutes including banks, credit unions, and the like may use analytic programs to evaluate their customers on one or more criteria including net revenue to the financial institution, spending profile, opportunity to provide additional services, and the like) [Kurapati, 0291];
generating an updated product offer, the updated product offer based on the analytics (Kurapati, the normalized credit card model may be applied to the normalized credit card usage dataset to produce a plurality of alternative credit card normalized datasets 414) [Kurapati, 0188];
generating and store at least one new acquisition ID based on the updated product offer (Kurapati, the normalized credit card model may be applied to the normalized credit card usage dataset to produce a plurality of alternative credit card normalized datasets 414; identifying and storing which offers the user is most likely to redeem based on the targeting described herein) [Kurapati, 0188, 0377].

Regarding claims 17, 2 and 11, Jaros in view of Boal, NerdWallet and Kurapati teaches system and method, wherein assisted channel agent (NerdWallet) is a user that is different than the customer (user/customer of NerdWallet who applies for the credit card), wherein a valid product offer is an offer that is available to the customer based on the customer information, and wherein the product is a financial product associated with a particular incentive (NerdWallet, users are provided with a list of credit card offers that meet .

Regarding claims 18, 3 and 12 Jaros in view of Boal, NerdWallet and Kurapati teaches system and method, wherein the financial product is a credit card, and wherein the particular incentive is at least one of:
an incentive interest rate;
bonus points that are redeemable by the customer for rewards; or 
cash-back
(NerdWallet, users are provided with an option to make their selection for applying for the product offer (credit card with associated Annual Fee, Rewards Rate, and signup bonus if any) by clicking on the “Apply Now” button adjacent to the product offer (credit card) of their choice) [NerdWallet, see at least pages 13 – 19].

Regarding claims 19, 4 and 13, Jaros in view of Boal, NerdWallet and Kurapati teaches system and method, wherein the provided list of valid offers is prioritized based on at least one of:
a profitability determination; or
a determination of likelihood of success based on the customer information and the performed analytics 
(Kurapati, demographic characteristics of the group are identified, characteristics of each cluster are examined and compared with those of the demographic group; if the use belongs to the cluster (likelihood of success), the user may then be presented with an offer) [Kurapati, 0339-0349, Fig. 76 and associated disclosure].

Regarding claims 5 and 14, Jaros in view of Boal, NerdWallet and Kurapati teaches system and method, wherein the provided list of valid offers includes information for each offer identifying benefits of that particular offer (NerdWallet, “Annual Saving”) [NerdWallet, see at least page 17].

Regarding claim 8, Jaros in view of Boal, NerdWallet and Kurapati teaches system and method, wherein the acquisition ID further identifies at least one of: 
an interest rate associated with the product;
an incentive associated with the product;
a cost associated with the product; or
a marketing category associated with the product offer
(NerdWallet, users are provided with an option to make their selection for applying for the product offer (credit card with associated Annual Fee, Rewards Rate, and signup bonus if any) by clicking on the “Apply Now” button adjacent to the product offer (credit card) of their choice) [NerdWallet, see at least pages 13 – 19].

Regarding claim 9, Jaros in view of Boal, NerdWallet and Kurapati teaches system and method, wherein the instructions instruct the at least one processor to, prior to receiving customer information:
receive a set of parameters, the set of parameters associated with the product offer [NerdWallet, see at least pages 36 – 38, 40 – 41]; 
generate and store at least one acquisition ID based on the set of parameters [NerdWallet, see at least pages 36 – 38, 40 – 41]; and 
generate a universal resource locator (URL) associated with the acquisition ID (NerdWallet, URL associated with the acquisition ID (a product/credit-card being offered to the .

Regarding claims 21, Jaros in view of Boal, NerdWallet and Kurapati teaches system and method, wherein the determined likelihood of success is based at least in part on customer information including customer demographics (Kurapati, demographic characteristics of the group are identified, characteristics of each cluster are examined and compared with those of the demographic group; if the use belongs to the cluster (likelihood of success), the user may then be presented with an offer) [Kurapati, 0339-0349, Fig. 76 and associated disclosure].


Response to Arguments
Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 101 under new guidance of eligible subject matter is acknowledged and accepted. Rejection under 35 USC 101 has been removed in this office action.

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and considered .
However, while performing an updated search for the amended claims, a new prior art was found that teaches the added limitations and cited in this office action. Therefore, applicant’s arguments are moot under new grounds of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meij WIPO Publication WO 2015/0192180 A1 teaches system and method for enabling a merchant to sell goods using third parties to convene the sale.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

September 29, 2021